UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4038



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RANDALL SCOTT POND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Districy
Judge. (CR-00-77-1)


Submitted:   May 3, 2001                      Decided:   May 21, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Acting Federal Public Defender, Joseph A.
Brossart, Legal Research and Writing Specialist, Charleston, West
Virginia, for Appellant. Rebecca A. Betts, United States Attorney,
John L. File, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randall Scott Pond pled guilty to possession with intent to

distribute alprazolam, lorazepam, and phentermine, and was sen-

tenced to thirty-six months imprisonment. On appeal, he challenges

the district court’s inclusion of 318 Tylox capsules as relevant

conduct.     We have reviewed the district court’s statement of rea-

sons for sentencing, as well as the briefs and joint appendix, and

we find that the district court’s conclusions were not clearly

erroneous.    See United States v. Love, 134 F.3d 595, 606 (4th Cir.

1998) (standard of review). Accordingly, we affirm Pond’s sentence

on the reasoning of the district court.    (J.A. at 84-91).    We dis-

pense with oral argument, because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2